           Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 1 of 28 PageID #: 22

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                            Application to Huddle House
      Language
1. A method of
viewing, on a
remote viewing
device of a video
surveillance system,
multiple
simultaneously
displayed and
stored video
images, comprising
the steps of:




                                     CONFIDENTIAL
                                                                             EXHIBIT "C"
            Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 2 of 28 PageID #: 23

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                                         Application to Huddle House
      Language

                        System Features
receiving video
images at a
personal computer
based system from       Video Compression
a plurality of video
                        A choice of Fast MPEG4, Fast MPEG4-ASP, Fast H.264 or H.264 V2 compression for local
sources, wherein
                        recording is selectable by camera. A preview of compression as well as video attributes is available
each of the plurality
                        in real time from the configuration menu.
of video sources
comprises a camera      Video Resolution
of the video
                        Video pixel resolution ranging from 320x240 to 640x480 per camera is selectable.
surveillance
system;                 Individual Camera Adjustment
                        Brightness, Contrast, Hue and Saturation are all adjustable for each individual camera.
                        Multiple Interface Options
                        Software can be controlled with simple clicks of a mouse, or through a touch screen, on-screen
                        keyboard or an optional wireless remote control.
                        Multiple Display Options
                        Live video can be displayed in single camera for various multi-camera modes, configurable to your
                        needs and can be switched with a single mouse click allowing you to see what you want, when you
                        want.
                        Recording Modes
                        Each camera can be configured to record in a variety of modes to best suit your needs. Motion
                        Detect mode utilizes the built-in motion detection to record video only when motion is present, in
                        conjunction with the Pre-Recoding mode you can rest assured nothing will be missed. Continuous
                        recording mode allows for capture of video 24-7, while it is still possible to log motion events that
                        make reviewing considerably easier.
                        Motion Detection
                        Sensitivity and Areas for "motion ignore" can be set per camera. Multiple mask areas per image are
                        allowed.
                        Scheduling
                        Recording modes, as well as remote access and email alerts, are configurable by camera, and time
                        and day of the week to ensure the best performance.
                        Smart Recording
                        Smart Recording can be selected by camera to maximize recording speed. Smart Recording shares
                        the full recording speed between those cameras actually recording at any one time.




                                               CONFIDENTIAL
            Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 3 of 28 PageID #: 24

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                                         Application to Huddle House
      Language

                        System Features
digitizing any of the
images not already
in digital form using
an analog-to-digital    Video Compression
converter;
                        A choice of Fast MPEG4, Fast MPEG4-ASP, Fast H.264 or H.264 V2 compression for local
                        recording is selectable by camera. A preview of compression as well as video attributes is available
                        in real time from the configuration menu.
                        Video Resolution
                        Video pixel resolution ranging from 320x240 to 640x480 per camera is selectable.
                        Individual Camera Adjustment
                        Brightness, Contrast, Hue and Saturation are all adjustable for each individual camera.
                        Multiple Interface Options
                        Software can be controlled with simple clicks of a mouse, or through a touch screen, on-screen
                        keyboard or an optional wireless remote control.
                        Multiple Display Options
                        Live video can be displayed in single camera for various multi-camera modes, configurable to your
                        needs and can be switched with a single mouse click allowing you to see what you want, when you
                        want.
                        Recording Modes
                        Each camera can be configured to record in a variety of modes to best suit your needs. Motion
                        Detect mode utilizes the built-in motion detection to record video only when motion is present, in
                        conjunction with the Pre-Recoding mode you can rest assured nothing will be missed. Continuous
                        recording mode allows for capture of video 24-7, while it is still possible to log motion events that
                        make reviewing considerably easier.
                        Motion Detection
                        Sensitivity and Areas for "motion ignore" can be set per camera. Multiple mask areas per image are
                        allowed.
                        Scheduling
                        Recording modes, as well as remote access and email alerts, are configurable by camera, and time
                        and day of the week to ensure the best performance.
                        Smart Recording
                        Smart Recording can be selected by camera to maximize recording speed. Smart Recording shares
                        the full recording speed between those cameras actually recording at any one time.




                                               CONFIDENTIAL
           Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 4 of 28 PageID #: 25

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                                       Application to Huddle House
      Language
displaying one or
more of the
digitized images in
separate windows
on a personal
computer based
display device,
using a first set of
temporal and
spatial parameters
associated with
each image in each
window;




                       System Features
                       Video Compression
                       A choice of Fast MPEG4, Fast MPEG4-ASP, Fast H.264 or H.264 V2 compression for local
                       recording is selectable by camera. A preview of compression as well as video attributes is available
                       in real time from the configuration menu.
                       Video Resolution
                       Video pixel resolution ranging from 320x240 to 640x480 per camera is selectable.
                       Individual Camera Adjustment
                       Brightness, Contrast, Hue and Saturation are all adjustable for each individual camera.
                       Multiple Interface Options
                       Software can be controlled with simple clicks of a mouse, or through a touch screen, on-screen
                       keyboard or an optional wireless remote control.
                       Multiple Display Options
                       Live video can be displayed in single camera for various multi-camera modes, configurable to your
                       needs and can be switched with a single mouse click allowing you to see what you want, when you
                       want.


                                              CONFIDENTIAL
        Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 5 of 28 PageID #: 26

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

  Patent Claim                                    Application to Huddle House
   Language
                 Recording Modes
                 Each camera can be configured to record in a variety of modes to best suit your needs. Motion
                 Detect mode utilizes the built-in motion detection to record video only when motion is present, in
                 conjunction with the Pre-Recoding mode you can rest assured nothing will be missed. Continuous
                 recording mode allows for capture of video 24-7, while it is still possible to log motion events that
                 make reviewing considerably easier.
                 Motion Detection
                 Sensitivity and Areas for "motion ignore" can be set per camera. Multiple mask areas per image are
                 allowed.
                 Scheduling
                 Recording modes, as well as remote access and email alerts, are configurable by camera, and time
                 and day of the week to ensure the best performance.
                 Smart Recording
                 Smart Recording can be selected by camera to maximize recording speed. Smart Recording shares
                 the full recording speed between those cameras actually recording at any one time.




                                        CONFIDENTIAL
           Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 6 of 28 PageID #: 27

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                                       Application to Huddle House
      Language

                      System Features
converting one or
more of the video
source images into
a selected video      Video Compression
format in a
                      A choice of Fast MPEG4, Fast MPEG4-ASP, Fast H.264 or H.264 V2 compression for local
particular
                      recording is selectable by camera. A preview of compression as well as video attributes is available
resolution, using a
                      in real time from the configuration menu.
second set of
temporal and          Video Resolution
spatial parameters
                      Video pixel resolution ranging from 320x240 to 640x480 per camera is selectable.
associated with
each image;           Individual Camera Adjustment
                      Brightness, Contrast, Hue and Saturation are all adjustable for each individual camera.
                      Multiple Interface Options
                      Software can be controlled with simple clicks of a mouse, or through a touch screen, on-screen
                      keyboard or an optional wireless remote control.
                      Multiple Display Options
                      Live video can be displayed in single camera for various multi-camera modes, configurable to your
                      needs and can be switched with a single mouse click allowing you to see what you want, when you
                      want.
                      Recording Modes
                      Each camera can be configured to record in a variety of modes to best suit your needs. Motion
                      Detect mode utilizes the built-in motion detection to record video only when motion is present, in
                      conjunction with the Pre-Recoding mode you can rest assured nothing will be missed. Continuous
                      recording mode allows for capture of video 24-7, while it is still possible to log motion events that
                      make reviewing considerably easier.
                      Motion Detection
                      Sensitivity and Areas for "motion ignore" can be set per camera. Multiple mask areas per image are
                      allowed.
                      Scheduling
                      Recording modes, as well as remote access and email alerts, are configurable by camera, and time
                      and day of the week to ensure the best performance.
                      Smart Recording
                      Smart Recording can be selected by camera to maximize recording speed. Smart Recording shares the
                      full recording speed between those cameras actually recording at any one time.




                                             CONFIDENTIAL
          Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 7 of 28 PageID #: 28

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                                       Application to Huddle House
      Language
contemporaneously
storing at least a
subset of the
converted images in
a storage device in
a network
environment;




                      System Features
                      Video Compression
                      A choice of Fast MPEG4, Fast MPEG4-ASP, Fast H.264 or H.264 V2 compression for local
                      recording is selectable by camera. A preview of compression as well as video attributes is available
                      in real time from the configuration menu.
                      Video Resolution
                      Video pixel resolution ranging from 320x240 to 640x480 per camera is selectable.
                      Individual Camera Adjustment
                      Brightness, Contrast, Hue and Saturation are all adjustable for each individual camera.
                      Multiple Interface Options
                      Software can be controlled with simple clicks of a mouse, or through a touch screen, on-screen
                      keyboard or an optional wireless remote control.
                      Multiple Display Options
                      Live video can be displayed in single camera for various multi-camera modes, configurable to your
                      needs and can be switched with a single mouse click allowing you to see what you want, when you
                      want.
                      Recording Modes
                      Each camera can be configured to record in a variety of modes to best suit your needs. Motion
                      Detect mode utilizes the built-in motion detection to record video only when motion is present, in
                      conjunction with the Pre-Recoding mode you can rest assured nothing will be missed. Continuous
                      recording mode allows for capture of video 24-7, while it is still possible to log motion events that
                      make reviewing considerably easier.


                                             CONFIDENTIAL
          Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 8 of 28 PageID #: 29

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                                     Application to Huddle House
      Language
contemporaneously     Motion Detection
storing at least a
                      Sensitivity and Areas for "motion ignore" can be set per camera. Multiple mask areas per image are
subset of the
                      allowed.
converted images in
a storage device in   Scheduling
a network
                      Recording modes, as well as remote access and email alerts, are configurable by camera, and time
environment;
                      and day of the week to ensure the best performance.
                      Smart Recording
                      Smart Recording can be selected by camera to maximize recording speed. Smart Recording shares
                      the full recording speed between those cameras actually recording at any one time.




                                            CONFIDENTIAL
           Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 9 of 28 PageID #: 30

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                                       Application to Huddle House
      Language

                       System Features
providing a
communications
link to allow an
external viewing       Video Playback
device to access the
                       Video clips are sorted and accessed by year/date/time and can be played back while current
storage device;
                       recording is taking place. Playback can be in single, quad or all camera views as well as a frame by
                       frame thumbnail view allowing easy identification of any incident. Additional features are provided
                       for single frame image enhancement and printing. Single frames can be enhanced for brightness,
                       contrast and sharpness and exported in various graphic formats including JPEG, or printed directly
                       from the software.
                       Video Exporting
                       Individual video clips can be exported in standard AVI format, with time and date stamp and played
                       in Windows Media Player. Backing up a whole block of time is simple with the new integrated
                       backup utility. Not only can you select the timeframe, cameras, logs, etc., but the resulting CD
                       includes a copy of the Video Playback program, allowing the end user to browse through it in the
                       same way as if they were using a DTT On-Site server itself.
                       Advanced Playback Features
                       It is also possible to search the recorded video for motion events in any chosen region of the video.
                       Digital Watermarking
                       Digital Watermarking can be selected, to prove the integrity of recorded videos. This is particularly
                       useful if recordings are to be used as evidence in court.
                       Alarm and Email functions
                       The software can be configured to send alert emails, including time-stamped snapshots, when motion
                       is detected, temperature modules detect highs or lows, backdoors or safes are opened, etc.
                       Remote Communication
                       Watching video streams from one or many locations is supported by the built-in web server,
                       allowing you to remote in from anywhere without any special software required. Web server
                       supports live viewing with 2-way audio, as well as playback and system log auditing. Video can be
                       streamed at 320x240 or 640x480 allowing for better remote video quality.




                                              CONFIDENTIAL
          Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 10 of 28 PageID #: 31

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                            Application to Huddle House
     Language
receiving, from a
remote viewing
device remoted
located remotely
from the video
surveillance system,
a request to receive
one or more specific
streams of the
video images;




                                     CONFIDENTIAL
          Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 11 of 28 PageID #: 32

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                                       Application to Huddle House
      Language
transmitting, either
directly from one or
more of the
plurality of video
sources or from the
storage device over
the communication
link to the remote
viewing device, and
in the selected
video format in the
particular
resolution, the
selected video

                       System Features
format being a
progressive video
format which has a
frame rate of less     Video Playback
than substantially
                       Video clips are sorted and accessed by year/date/time and can be played back while current
24 frames per
                       recording is taking place. Playback can be in single, quad or all camera views as well as a frame by
second using a third
                       frame thumbnail view allowing easy identification of any incident. Additional features are provided
set of temporal and
                       for single frame image enhancement and printing. Single frames can be enhanced for brightness,
spatial parameters     contrast and sharpness and exported in various graphic formats including JPEG, or printed directly
associated with        from the software.
each image, a
version or versions    Video Exporting
of one or more of      Individual video clips can be exported in standard AVI format, with time and date stamp and played
the video images to    in Windows Media Player. Backing up a whole block of time is simple with the new integrated
the remote viewing     backup utility. Not only can you select the timeframe, cameras, logs, etc., but the resulting CD
device, wherein the    includes a copy of the Video Playback program, allowing the end user to browse through it in the
communication link     same way as if they were using a DTT On-Site server itself.
traverses an
external broadband     Advanced Playback Features
connection between     It is also possible to search the recorded video for motion events in any chosen region of the video.
the remote
computing device       Digital Watermarking
and the network        Digital Watermarking can be selected, to prove the integrity of recorded videos. This is particularly
environment; and       useful if recordings are to be used as evidence in court.
                       Alarm and Email functions
                       The software can be configured to send alert emails, including time-stamped snapshots, when motion
                       is detected, temperature modules detect highs or lows, backdoors or safes are opened, etc.
                       Remote Communication
                       Watching video streams from one or many locations is supported by the built-in web server,
                       allowing you to remote in from anywhere without any special software required. Web server
                       supports live viewing with 2-way audio, as well as playback and system log auditing. Video can be
                       streamed at 320x240 or 640x480 allowing for better remote video quality.




                                              CONFIDENTIAL
          Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 12 of 28 PageID #: 33

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                            Application to Huddle House
      Language
displaying only the
one or more
requested specific
streams of the
video images on the
remote computing
device.




                                     CONFIDENTIAL
          Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 13 of 28 PageID #: 34

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                            Application to Huddle House
      Language
2. The method of
claim 1, wherein
the remote viewing
of the given video
stream is
contemporaneous
with the live
viewing and
storage.




                                     CONFIDENTIAL
          Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 14 of 28 PageID #: 35

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                                      Application to Huddle House
      Language

                      System Features
3. The method of
claim 1, wherein
the remote viewing
of the given video    Video Playback
stream is conducted
                      Video clips are sorted and accessed by year/date/time and can be played back while current
subsequent to the
                      recording is taking place. Playback can be in single, quad or all camera views as well as a frame by
live viewing and
                      frame thumbnail view allowing easy identification of any incident. Additional features are provided
storage.
                      for single frame image enhancement and printing. Single frames can be enhanced for brightness,
                      contrast and sharpness and exported in various graphic formats including JPEG, or printed directly
                      from the software.
                      Video Exporting
                      Individual video clips can be exported in standard AVI format, with time and date stamp and played
                      in Windows Media Player. Backing up a whole block of time is simple with the new integrated
                      backup utility. Not only can you select the timeframe, cameras, logs, etc., but the resulting CD
                      includes a copy of the Video Playback program, allowing the end user to browse through it in the
                      same way as if they were using a DTT On-Site server itself.
                      Advanced Playback Features
                      It is also possible to search the recorded video for motion events in any chosen region of the video.
                      Digital Watermarking
                      Digital Watermarking can be selected, to prove the integrity of recorded videos. This is particularly
                      useful if recordings are to be used as evidence in court.
                      Alarm and Email functions
                      The software can be configured to send alert emails, including time-stamped snapshots, when motion
                      is detected, temperature modules detect highs or lows, backdoors or safes are opened, etc.
                      Remote Communication
                      Watching video streams from one or many locations is supported by the built-in web server,
                      allowing you to remote in from anywhere without any special software required. Web server
                      supports live viewing with 2-way audio, as well as playback and system log auditing. Video can be
                      streamed at 320x240 or 640x480 allowing for better remote video quality.




                                             CONFIDENTIAL
         Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 15 of 28 PageID #: 36

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                                   Application to Huddle House
     Language

                   System Features
4. The method of
claim 1, wherein
the remote
computing device   Video Playback
and the network
                   Video clips are sorted and accessed by year/date/time and can be played back while current
environment
                   recording is taking place. Playback can be in single, quad or all camera views as well as a frame by
communicate
                   frame thumbnail view allowing easy identification of any incident. Additional features are provided
through the
                   for single frame image enhancement and printing. Single frames can be enhanced for brightness,
Internet.
                   contrast and sharpness and exported in various graphic formats including JPEG, or printed directly
                   from the software.
                   Video Exporting
                   Individual video clips can be exported in standard AVI format, with time and date stamp and played
                   in Windows Media Player. Backing up a whole block of time is simple with the new integrated
                   backup utility. Not only can you select the timeframe, cameras, logs, etc., but the resulting CD
                   includes a copy of the Video Playback program, allowing the end user to browse through it in the
                   same way as if they were using a DTT On-Site server itself.
                   Advanced Playback Features
                   It is also possible to search the recorded video for motion events in any chosen region of the video.
                   Digital Watermarking
                   Digital Watermarking can be selected, to prove the integrity of recorded videos. This is particularly
                   useful if recordings are to be used as evidence in court.
                   Alarm and Email functions
                   The software can be configured to send alert emails, including time-stamped snapshots, when motion
                   is detected, temperature modules detect highs or lows, backdoors or safes are opened, etc.
                   Remote Communication
                   Watching video streams from one or many locations is supported by the built-in web server,
                   allowing you to remote in from anywhere without any special software required. Web server
                   supports live viewing with 2-way audio, as well as playback and system log auditing. Video can be
                   streamed at 320x240 or 640x480 allowing for better remote video quality.




                                          CONFIDENTIAL
         Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 16 of 28 PageID #: 37

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                              Application to Huddle House
     Language
5. The method of
claim 1, wherein   This is a typical characteristic of ADSL connections and Wireless Mobile Phone
the broadband      connections.
connection has a
bandwidth of 2-6
Megabits per
second (Mbps).




                                      CONFIDENTIAL
          Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 17 of 28 PageID #: 38

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                            Application to Huddle House
      Language
6. A method of
viewing, on a
remote viewing
device of a video
surveillance system,
multiple
simultaneously
displayed and
stored video
images, comprising
the steps of:




                                     CONFIDENTIAL
           Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 18 of 28 PageID #: 39

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                                         Application to Huddle House
      Language

                        System Features
receiving video
images at a
personal computer
based system from       Video Compression
a plurality of video
                        A choice of Fast MPEG4, Fast MPEG4-ASP, Fast H.264 or H.264 V2 compression for local
sources, wherein
                        recording is selectable by camera. A preview of compression as well as video attributes is available
each of the plurality
                        in real time from the configuration menu.
of video sources
comprises a camera      Video Resolution
of the video
                        Video pixel resolution ranging from 320x240 to 640x480 per camera is selectable.
surveillance
system;                 Individual Camera Adjustment
                        Brightness, Contrast, Hue and Saturation are all adjustable for each individual camera.
                        Multiple Interface Options
                        Software can be controlled with simple clicks of a mouse, or through a touch screen, on-screen
                        keyboard or an optional wireless remote control.
                        Multiple Display Options
                        Live video can be displayed in single camera for various multi-camera modes, configurable to your
                        needs and can be switched with a single mouse click allowing you to see what you want, when you
                        want.
                        Recording Modes
                        Each camera can be configured to record in a variety of modes to best suit your needs. Motion
                        Detect mode utilizes the built-in motion detection to record video only when motion is present, in
                        conjunction with the Pre-Recoding mode you can rest assured nothing will be missed. Continuous
                        recording mode allows for capture of video 24-7, while it is still possible to log motion events that
                        make reviewing considerably easier.
                        Motion Detection
                        Sensitivity and Areas for "motion ignore" can be set per camera. Multiple mask areas per image are
                        allowed.
                        Scheduling
                        Recording modes, as well as remote access and email alerts, are configurable by camera, and time
                        and day of the week to ensure the best performance.
                        Smart Recording
                        Smart Recording can be selected by camera to maximize recording speed. Smart Recording shares
                        the full recording speed between those cameras actually recording at any one time.




                                               CONFIDENTIAL
           Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 19 of 28 PageID #: 40

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                                         Application to Huddle House
      Language

                        System Features
digitizing any of the
images not already
in digital form using
an analog-to-digital    Video Compression
converter;
                        A choice of Fast MPEG4, Fast MPEG4-ASP, Fast H.264 or H.264 V2 compression for local
                        recording is selectable by camera. A preview of compression as well as video attributes is available
                        in real time from the configuration menu.
                        Video Resolution
                        Video pixel resolution ranging from 320x240 to 640x480 per camera is selectable.
                        Individual Camera Adjustment
                        Brightness, Contrast, Hue and Saturation are all adjustable for each individual camera.
                        Multiple Interface Options
                        Software can be controlled with simple clicks of a mouse, or through a touch screen, on-screen
                        keyboard or an optional wireless remote control.
                        Multiple Display Options
                        Live video can be displayed in single camera for various multi-camera modes, configurable to your
                        needs and can be switched with a single mouse click allowing you to see what you want, when you
                        want.
                        Recording Modes
                        Each camera can be configured to record in a variety of modes to best suit your needs. Motion
                        Detect mode utilizes the built-in motion detection to record video only when motion is present, in
                        conjunction with the Pre-Recoding mode you can rest assured nothing will be missed. Continuous
                        recording mode allows for capture of video 24-7, while it is still possible to log motion events that
                        make reviewing considerably easier.
                        Motion Detection
                        Sensitivity and Areas for "motion ignore" can be set per camera. Multiple mask areas per image are
                        allowed.
                        Scheduling
                        Recording modes, as well as remote access and email alerts, are configurable by camera, and time
                        and day of the week to ensure the best performance.
                        Smart Recording
                        Smart Recording can be selected by camera to maximize recording speed. Smart Recording shares
                        the full recording speed between those cameras actually recording at any one time.




                                               CONFIDENTIAL
           Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 20 of 28 PageID #: 41

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                                       Application to Huddle House
      Language
displaying one or
more of the
digitized images in
separate windows
on a personal
computer based
display device,
using a first set of
temporal and
spatial parameters
associated with
each image in each
window;




                       System Features
                       Video Compression
                       A choice of Fast MPEG4, Fast MPEG4-ASP, Fast H.264 or H.264 V2 compression for local
                       recording is selectable by camera. A preview of compression as well as video attributes is available
                       in real time from the configuration menu.
                       Video Resolution
                       Video pixel resolution ranging from 320x240 to 640x480 per camera is selectable.
                       Individual Camera Adjustment
                       Brightness, Contrast, Hue and Saturation are all adjustable for each individual camera.
                       Multiple Interface Options
                       Software can be controlled with simple clicks of a mouse, or through a touch screen, on-screen
                       keyboard or an optional wireless remote control.
                       Multiple Display Options
                       Live video can be displayed in single camera for various multi-camera modes, configurable to your
                       needs and can be switched with a single mouse click allowing you to see what you want, when you
                       want.


                                              CONFIDENTIAL
        Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 21 of 28 PageID #: 42

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

  Patent Claim                                     Application to Huddle House
   Language
                  Recording Modes
                  Each camera can be configured to record in a variety of modes to best suit your needs. Motion
                  Detect mode utilizes the built-in motion detection to record video only when motion is present, in
                  conjunction with the Pre-Recoding mode you can rest assured nothing will be missed. Continuous
                  recording mode allows for capture of video 24-7, while it is still possible to log motion events that
                  make reviewing considerably easier.
                  Motion Detection
                  Sensitivity and Areas for "motion ignore" can be set per camera. Multiple mask areas per image are
                  allowed.
                  Scheduling
                  Recording modes, as well as remote access and email alerts, are configurable by camera, and time
                  and day of the week to ensure the best performance.
                  Smart Recording
                  Smart Recording can be selected by camera to maximize recording speed. Smart Recording shares
                  the full recording speed between those cameras actually recording at any one time.




                                         CONFIDENTIAL
          Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 22 of 28 PageID #: 43

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                                       Application to Huddle House
      Language

                      System Features
converting one or
more of the video
source images into
a selected video      Video Compression
format in a
                      A choice of Fast MPEG4, Fast MPEG4-ASP, Fast H.264 or H.264 V2 compression for local
particular
                      recording is selectable by camera. A preview of compression as well as video attributes is available
resolution, using a
                      in real time from the configuration menu.
second set of
temporal and          Video Resolution
spatial parameters
                      Video pixel resolution ranging from 320x240 to 640x480 per camera is selectable.
associated with
each image;           Individual Camera Adjustment
                      Brightness, Contrast, Hue and Saturation are all adjustable for each individual camera.
                      Multiple Interface Options
                      Software can be controlled with simple clicks of a mouse, or through a touch screen, on-screen
                      keyboard or an optional wireless remote control.
                      Multiple Display Options
                      Live video can be displayed in single camera for various multi-camera modes, configurable to your
                      needs and can be switched with a single mouse click allowing you to see what you want, when you
                      want.
                      Recording Modes
                      Each camera can be configured to record in a variety of modes to best suit your needs. Motion
                      Detect mode utilizes the built-in motion detection to record video only when motion is present, in
                      conjunction with the Pre-Recoding mode you can rest assured nothing will be missed. Continuous
                      recording mode allows for capture of video 24-7, while it is still possible to log motion events that
                      make reviewing considerably easier.
                      Motion Detection
                      Sensitivity and Areas for "motion ignore" can be set per camera. Multiple mask areas per image are
                      allowed.
                      Scheduling
                      Recording modes, as well as remote access and email alerts, are configurable by camera, and time
                      and day of the week to ensure the best performance.
                      Smart Recording
                      Smart Recording can be selected by camera to maximize recording speed. Smart Recording shares the
                      full recording speed between those cameras actually recording at any one time.




                                             CONFIDENTIAL
          Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 23 of 28 PageID #: 44

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                                       Application to Huddle House
      Language
contemporaneously
storing at least a
subset of the
converted images in
a storage device in
a network
environment;




                      System Features
                      Video Compression
                      A choice of Fast MPEG4, Fast MPEG4-ASP, Fast H.264 or H.264 V2 compression for local
                      recording is selectable by camera. A preview of compression as well as video attributes is available
                      in real time from the configuration menu.
                      Video Resolution
                      Video pixel resolution ranging from 320x240 to 640x480 per camera is selectable.
                      Individual Camera Adjustment
                      Brightness, Contrast, Hue and Saturation are all adjustable for each individual camera.
                      Multiple Interface Options
                      Software can be controlled with simple clicks of a mouse, or through a touch screen, on-screen
                      keyboard or an optional wireless remote control.
                      Multiple Display Options
                      Live video can be displayed in single camera for various multi-camera modes, configurable to your
                      needs and can be switched with a single mouse click allowing you to see what you want, when you
                      want.
                      Recording Modes
                      Each camera can be configured to record in a variety of modes to best suit your needs. Motion
                      Detect mode utilizes the built-in motion detection to record video only when motion is present, in
                      conjunction with the Pre-Recoding mode you can rest assured nothing will be missed. Continuous
                      recording mode allows for capture of video 24-7, while it is still possible to log motion events that
                      make reviewing considerably easier.


                                             CONFIDENTIAL
          Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 24 of 28 PageID #: 45

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                                     Application to Huddle House
      Language
contemporaneously     Motion Detection
storing at least a
                      Sensitivity and Areas for "motion ignore" can be set per camera. Multiple mask areas per image are
subset of the
                      allowed.
converted images in
a storage device in   Scheduling
a network
                      Recording modes, as well as remote access and email alerts, are configurable by camera, and time
environment;
                      and day of the week to ensure the best performance.
                      Smart Recording
                      Smart Recording can be selected by camera to maximize recording speed. Smart Recording shares
                      the full recording speed between those cameras actually recording at any one time.




                                            CONFIDENTIAL
          Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 25 of 28 PageID #: 46

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                                       Application to Huddle House
      Language

                       System Features
providing a
communications
link to allow an
external viewing       Video Playback
device to access the
                       Video clips are sorted and accessed by year/date/time and can be played back while current
storage device;
                       recording is taking place. Playback can be in single, quad or all camera views as well as a frame by
                       frame thumbnail view allowing easy identification of any incident. Additional features are provided
                       for single frame image enhancement and printing. Single frames can be enhanced for brightness,
                       contrast and sharpness and exported in various graphic formats including JPEG, or printed directly
                       from the software.
                       Video Exporting
                       Individual video clips can be exported in standard AVI format, with time and date stamp and played
                       in Windows Media Player. Backing up a whole block of time is simple with the new integrated
                       backup utility. Not only can you select the timeframe, cameras, logs, etc., but the resulting CD
                       includes a copy of the Video Playback program, allowing the end user to browse through it in the
                       same way as if they were using a DTT On-Site server itself.
                       Advanced Playback Features
                       It is also possible to search the recorded video for motion events in any chosen region of the video.
                       Digital Watermarking
                       Digital Watermarking can be selected, to prove the integrity of recorded videos. This is particularly
                       useful if recordings are to be used as evidence in court.
                       Alarm and Email functions
                       The software can be configured to send alert emails, including time-stamped snapshots, when motion
                       is detected, temperature modules detect highs or lows, backdoors or safes are opened, etc.
                       Remote Communication
                       Watching video streams from one or many locations is supported by the built-in web server,
                       allowing you to remote in from anywhere without any special software required. Web server
                       supports live viewing with 2-way audio, as well as playback and system log auditing. Video can be
                       streamed at 320x240 or 640x480 allowing for better remote video quality.




                                              CONFIDENTIAL
          Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 26 of 28 PageID #: 47

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                            Application to Huddle House
     Language
receiving, from a
remote viewing
device remoted
located remotely
from the video
surveillance system,
a request to receive
one or more specific
streams of the
video images;




                                     CONFIDENTIAL
          Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 27 of 28 PageID #: 48

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                                       Application to Huddle House
      Language
transmitting, either
directly from one or
more of the
plurality of video
sources or from the
storage device over
the communication
link traversing the
Internet to the
remote viewing
device, and in the
selected video
format in the
particular

                       System Features
resolution, the
selected video
format being a
progressive video      Video Playback
format which has a
                       Video clips are sorted and accessed by year/date/time and can be played back while current
frame rate of less
                       recording is taking place. Playback can be in single, quad or all camera views as well as a frame by
than substantially
                       frame thumbnail view allowing easy identification of any incident. Additional features are provided
24 frames per
                       for single frame image enhancement and printing. Single frames can be enhanced for brightness,
second using a third   contrast and sharpness and exported in various graphic formats including JPEG, or printed directly
set of temporal and    from the software.
spatial parameters
associated with        Video Exporting
each image, a          Individual video clips can be exported in standard AVI format, with time and date stamp and played
version or versions    in Windows Media Player. Backing up a whole block of time is simple with the new integrated
of one or more of      backup utility. Not only can you select the timeframe, cameras, logs, etc., but the resulting CD
the video images to    includes a copy of the Video Playback program, allowing the end user to browse through it in the
the remote viewing     same way as if they were using a DTT On-Site server itself.
device; and
                       Advanced Playback Features
                       It is also possible to search the recorded video for motion events in any chosen region of the video.
                       Digital Watermarking
                       Digital Watermarking can be selected, to prove the integrity of recorded videos. This is particularly
                       useful if recordings are to be used as evidence in court.
                       Alarm and Email functions
                       The software can be configured to send alert emails, including time-stamped snapshots, when motion
                       is detected, temperature modules detect highs or lows, backdoors or safes are opened, etc.
                       Remote Communication
                       Watching video streams from one or many locations is supported by the built-in web server,
                       allowing you to remote in from anywhere without any special software required. Web server
                       supports live viewing with 2-way audio, as well as playback and system log auditing. Video can be
                       streamed at 320x240 or 640x480 allowing for better remote video quality.




                                              CONFIDENTIAL
          Case: 4:20-cv-00184-DMB-JMV Doc #: 1-3 Filed: 10/21/20 28 of 28 PageID #: 49

CLAIM CHART FOR US PATENT NO 10,499,091 as applied to Huddle House

    Patent Claim                               Application to Huddle House
      Language
displaying only the
one or more
requested specific
streams of the
video images on the
remote computing
devi ce.




   •   “System Features” taken from DTT’s “System Features” Document.
   •   Systems images taken from DTT web site.
   •   Remote viewng features taken from Apple Store DTiQ App description..




                                       CONFIDENTIAL
